18-10122-jlg      Doc 123     Filed 07/02/19    Entered 07/02/19 13:48:20        Main Document
                                               Pg 1 of 2



                                     DANIEL SCOTT ALTER
                                         Attorney-at-Law
                                  360 Westchester Avenue #316
                                  Port Chester, New York 10573
                                          (914) 393-2388
                                        dsa315@mac.com


                                                       July 2, 2019
Honorable James L. Garrity, Jr.
United States Bankruptcy Court
Southern District of New York
One Bowling Green
New York, NY 10004-1408

        Re:      Penny Ann Bradley, Chapter 11, Case No. 18-10122(JLG)

Hon. Judge Garrity:

        This letter is written to update the Court of the status of the above-referenced Chapter 11
case.

       The Debtor’s last status letter was filed with the Court on May 23, 2019 [Docket No. 95],
in which, inter alia, the Debtor requested an adjournment of her Status Conference and the
Debtor’s Motion to Dismiss the Chapter 11 Case that had been scheduled for May 30, 2019. By
an Endorsed Memorandum Order [Docket No. 96], the Court adjourned the matters to July 9,
2019. Subsequently, the Court adjourned the matters to July 11, 2019 at 11:00 a.m.

        Since the filing of the last status letter on May 23, 2019, the following developments
have transpired:

        -     the Debtor filed Monthly Operating Reports for all post-petition periods from the
              January 18, 2018 (the “Filing Date”) through April 30, 2019. The Debtor’s Monthly
              Operating Report for May 2019 is now due, and it is anticipated that the Debtor will
              be filing that report shortly.

        -     the Debtor has submitted an Application to have the law firm of LaMonica, Herbst,
              and Maniscalco, LLP retained as Special Counsel to the Debtor [Docket No. 119].
              The United States Trustee has requested that the application be revised or
              supplemented and that the July 8, 2019 presentment date be adjourned;

        -     proposed Special Counsel filed a Motion to Set the Last Date to File Proofs of Claim
              [Docket No. 120], which is now pending before the Court;

        -     the Debtor continues to work with her accountant with regard to the production of
              documents to Atlas Union Corp. (“Atlas”) and NSM82, LLC (“NSM82”), in response
              to their Bankruptcy Rule 2004 document demands. The Debtor has consented to
              extend the deadline of various parties to file any actions against the Debtor pursuant
18-10122-jlg    Doc 123     Filed 07/02/19    Entered 07/02/19 13:48:20         Main Document
                                             Pg 2 of 2


           to Section 523(c) of the Bankruptcy Code while the discovery process continues;

       -   the Debtor continues to work with her accountant with regard to amending and
           preparing tax returns, which will, in turn, allow the Debtor to accurately amend her
           Schedules and file a Chapter 11 Means Test;

       -   the Debtor has provided certain documents to the United States Trustee, and it is
           anticipated that the Debtor will complete her Initial Debtor Interview, which is
           scheduled for July 9, 2019;

       Additionally, the Debtor intends to file a withdrawal of the Motion to Dismiss her
Chapter 11 Case contemporaneously with the filing of the instant Status Letter

        Based upon the foregoing, and the Debtor’s good faith efforts to comply with document
production, with U.S. Trustee requirements, with other matters required of a Debtor under the
Bankruptcy Code, Bankruptcy Rules, and Local Bankruptcy Rules, it is respectfully requested
that the Status Conference, which is currently scheduled for July 11, 2019 at 11:00 a.m., be
adjourned for a period of approximately thirty days. Because the Debtor is withdrawing the
Motion to Dismiss, and the Status Conference is the only matter remaining on the calendar, the
Debtor believes that only the consent of the United States Trustee is required. The Debtor has
provided a draft of this letter to the United States Trustee, and the United States Trustee has
consented to an adjournment of the Status Conference.

       If the Court wishes, I will be pleased to submit any further status updates at such times as
the Court may direct.

                                                     Respectfully,
                                                     /s/ Daniel S. Alter
                                                     Daniel S. Alter, Counsel for the Debtor

cc: Serene Nakano, Esq. (via email only)
    Richard Levy, Esq. (via email only)
    Nolan Shanahan, Esq. (via email only)
    Jacob Frumkin, Esq. (via email only)
    Kenneth L. Baum, Esq. (via email only)
